                                    S D I ST R
                               AT E            IC
                            ST                    T
                        D
                                                                Susan Y. Soong
                                                      CO
                   E
                  IT




                                                          UR
                 UN




                                                           T
                 NORT




March 16, 2020
                                                          NIA
                                                      OR
                  HE




                                                      IF




                        N                             L
                        R




                            DI                  A
                                 ST R I T O F C
                                       C
